This memorandum is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 105
Amalgamated Bank,
            Respondent,
        v.
Helmsley-Spear, Inc.,
            Defendant,
Schneider & Schneider, Inc.,
et al.,
            Appellants.



          Christopher J. Sullivan, for appellants.
          Tyler J. Kandel, for respondent.




MEMORANDUM:
          The order of the Appellate Division, insofar as
appealed from, should be affirmed, with costs.
          The intervenors lacked standing to bring a motion to
vacate the default judgment.   "To seek relief from a judgment or
order, all that is necessary is that some legitimate interest of

                               - 1 -
                                - 2 -                           No. 105

the moving party will be served and that judicial assistance will
avoid injustice" (Oppenheimer v Westcott, 47 NY2d 595, 602 [1979]
[internal quotation marks and citation omitted]).       Here, however,
the intervenors did not meet the second prong of that test
because they failed to identify any facts that give rise to a
claim that injustice of any kind would be avoided by vacating the
judgment (cf. Bond v Giebel, 101 AD3d 1340, 1342-1343 [3d Dept
2012], appeal dismissed, lv dismissed 21 NY3d 884 [2013]; Lane v
Lane, 175 AD2d 103, 105-106 [2d Dept 1991]).
*   *   *   *   *   *   *   *    *      *   *   *   *   *   *     *   *
Order, insofar as appealed from, affirmed, with costs, in a
memorandum. Chief Judge Lippman and Judges Read, Pigott, Rivera,
Abdus-Salaam, Stein and Fahey concur.

Decided June 25, 2015




                                - 2 -